The Supreme Court providently exercised its discretion in denying that branch of the defendant’s motion which was for leave to amend its answer to assert the affirmative defense of res judicata, as the proposed amendment was patently devoid of merit (see CPLR 3025 [b]; Rector v City of New York, 74 AD3d 771, 772 [2010]; Summit at Pomona, Ltd. v Village of Pomona, 72 AD3d 797, 799 [2010]; Lucido v Mancuso, 49 AD3d 220, 229 [2008]).
The Supreme Court also properly denied that branch of the defendant’s motion which was for leave to renew its prior motion, as the new facts proffered would not have changed the prior determination (see CPLR 2221 [e] [2]; Garfinkle Ltd. *954Partnership II v 11 Mecox Bay Inn, Inc., 52 AD3d 467 [2008]; Kletke v GOS Corp., 51 AD3d 875 [2008]; Worthy v Good Samaritan Hosp. Med. Ctr., 50 AD3d 1023, 1024 [2008]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Dickerson, Eng and Lott, JJ., concur.